Exhibit 10.2


 

SCBT Financial Corporation

Description of the 2010 Executive Performance Plan

 

PURPOSE- The purpose of the SCBT Financial Corporation 2010 Executive
Performance Plan (the “Executive Performance Plan”) is to establish more
reasonable goals and objectives in light of the current economic environment
while still promoting the long-term growth and financial success of SCBT
Financial Corporation and its subsidiaries (the “Company”) by (1) attracting and
retaining key officers and employees of outstanding ability, (2) strengthening
the Company’s capability to develop, maintain, and direct a competent management
team, (3) providing an effective means for selected key officers and employees
to acquire and maintain ownership of Company stock, and (4) providing incentive
compensation opportunities competitive with those of other major corporations.

 

This Executive Performance Plan describes the terms pursuant to which the
Company plans to distribute cash bonuses and issue stock options and restricted
stock to certain of the Company’s key officers and employees.  The stock options
and restricted stock described in this Executive Performance Plan will be
reserved for issuance under, and will be issued pursuant to, the Company’s 2004
Stock Incentive Plan.  The actual issuance of stock options and restricted stock
will be made pursuant to separate agreements that will be entered into between
the Company and each participant under the 2004 Stock Incentive Plan. 
Capitalized terms not defined in this Executive Performance Plan shall have the
definitions attributed to such terms in the 2004 Stock Incentive Plan.

 

TERM- The Company anticipates that this Executive Performance Plan will cover
the fiscal year ending on December 31, 2010.  At the end of this term, the
Compensation Committee of the Board (the “Committee”) of the Company may
determine at its discretion whether to reinstate the 2006 Long-Term Retention
and Incentive Plan, to revise the design of the 2006 Long-Term Retention and
Incentive Plan, or to initiate a new long-term retention and incentive plan. 
The Committee anticipates that the cash bonus and/or the initial stock options
and restricted stock grants under the Executive Performance Plan would be paid
out and/or issued in January 2011, based on the achievement of specified
performance goals for the year 2010 and otherwise in the discretion of the
Committee.

 

EQUITY TYPE —Two equity instruments will be used in the Executive Performance
Plan: stock options and restricted stock.  The Committee’s intent is to use
incentive stock options (as defined in IRC § 422) whenever practical.  All
equity awards described in this Executive Performance Plan will be issued under
and pursuant to the terms of the 2004 Stock Incentive Plan.

 

PARTICIPANTS— The Committee shall have the discretion to designate the key
officers and employees who will participate in the Executive Performance Plan.

 

--------------------------------------------------------------------------------


 

AWARDS-The Committee anticipates that three types of awards will be granted
pursuant to this Executive Performance Plan, one of which is cash based and two
of which are equity based, including a one-time award of stock options and a
one-time award of restricted stock.  Attached to the restricted stock awards
would be dividend and voting rights.  The Committee intends to reserve a number
of shares of Common Stock for the annual award of stock options and annual grant
of restricted stock to each participant.  However, the actual issuance or grant
of options or restricted stock to each participant would likely be made at the
beginning of 2011, or as soon thereafter as practicable.  The Company’s
achievement of certain performance goals will determine the actual amount of
stock options and restricted stock that will be issued, and the issuance would
be made on or about the first business day of January 2011.

 

VALUE OF THE ANNUAL AWARD

 

·                  Formula Based Cash Incentive- Cash bonuses capped at 50% of
the opportunity levels previously approved by the Committee in early 2009 which
the Company will accrue and pay out upon achievement of performance goals at the
threshold, target or maximum levels.

·                  Discretionary Based Cash Incentive- Cash bonuses in amounts
payable on a discretionary basis if financial performance is materially above
established goals.

·                  Restricted Stock- The Committee will reserve a number of
shares for the restricted stock grant based upon achievement of three categories
of performance goals at the threshold, target or maximum levels.

·                  Stock Options- Each stock option grant will have an exercise
price equal to the Fair Market Value of the Common Stock (as determined pursuant
to the 2004 Stock Incentive Plan) on the date of grant. Grants of stock options
are within the discretion of the Board.

 

PERFORMANCE GOALS-Three categories of performance goals will be used:
 Soundness, Profitability, and Loan and Deposit Growth.  The amount of cash
bonus and restricted stock issued will depend on the level achieved for each
performance goal.  Each award level will increase upon achievement of
performance goals at the threshold, target or maximum level.  The Committee will
approve the performance goals for each particular cash bonus or grant of
restricted stock prior to making that cash bonus or particular grant, as
applicable.

 

The “Soundness” goal is measured based on the following components:
(i) receiving a prescribed rating from the principal bank regulator that is at
least as high as the Company’s most recent rating; (ii) maintaining a percentage
of non-performing assets under 3.0% (threshold and target) or 2.8% (maximum),
and (iii) attaining a level of classified assets under each prescribed level
determined by the Committee.  The “Soundness” goal is weighted at 50% of the
total opportunity under the Executive Performance Plan.

 

The “Profitability” goal is achieved by earning the amount that was earned in
the prior year (threshold), reaching the budgeted amount (target), or reaching
110% of the

 

2

--------------------------------------------------------------------------------


 

budgeted amount (maximum).  The “Profitability” goal is weighted at 25% of the
total opportunity under the Executive Performance Plan.

 

The “Loan and Deposit Growth” goal is achieved by not having any material
decline either loan or deposits during the year.  The “Loan and Deposit Growth”
goal is weighted at 25% of the total opportunity under the Executive Performance
Plan.

 

FORMULA BASED CASH INCENTIVE- Annex A shows the applicable percentage of each
participant’s base salary that the participant is eligible to receive if the
performance-based goals of the Company are achieved at the threshold (55% of
maximum opportunity), target (80% of maximum opportunity), or maximum levels.

 

DISCRETIONARY BASED CASH INCENTIVE- Participants only become eligible for the
discretionary based cash incentive component if there is a material increase in
the Company’s net income for 2010.  The Committee has discretion to set the
level of cash payouts that each participant would receive.

 

RESTRICTED STOCK- Annex B shows the percentage of the participant’s salary that
the participant would be eligible to receive in shares of restricted stock
pursuant to the Company’s 2004 Stock Incentive Plan.  Dividends paid and voting
rights will be attached to all shares of restricted stock issued under the
Executive Performance Plan.

 

STOCK OPTIONS- The Board has the ability to grant stock options pursuant to the
Company’s 2004 Stock Incentive Plan on a discretionary basis.

 

NEW PARTICIPANTS-If an executive joins the Company during 2010, the Board may
elect to include the new executive in the Executive Performance Plan.  The
executive would be awarded a pro rata annual award for 2010.  The same vesting
rules apply to new participants during the first year of the plan as described
above.

 

TERMINATION OF EMPLOYMENT- Unless determined otherwise by the board of directors
in a particular case, each option and restricted stock agreement will contain
the following provisions:

 

(a)  If the termination of employment is voluntary on the part of the
participant and without written consent of the Company, or is by the Company
with cause (as such term is defined in the participant’s employment agreement
with the Company as then in effect, if any), the participant will (i) be
entitled to retain all vested restricted stock but will forfeit any unvested
awards and (ii) have 90 days to exercise any vested stock options but will
forfeit any unvested options.

 

(b)  If the termination of employment is by the Company without cause, the
participant will (i) be entitled to retain all vested and unvested shares of
restricted stock (and all unvested awards will vest immediately upon
termination) and (ii) have 90 days to exercise any vested stock options but will
forfeit any unvested options.

 

3

--------------------------------------------------------------------------------


 

(c)  If termination is due to the participant’s death or retirement (defined as
normal retirement at age 65 or a total of 25 years of service with the Company),
(i) the participant (or the participant’s beneficiary) will receive not only the
vested shares of restricted stock but also the number of shares earned but
unvested (the remaining shares will vest upon the participant’s death or
disability), and (ii) all outstanding stock options will vest upon the
participant’s death or disability and the participant (or the participant’s
beneficiary) will have one year (in the case of disability) and two years (in
the case of death) to exercise the stock options.

 

(d)  In the event of a change in control, all earned but unvested shares of
restricted stock and unvested stock options will become fully vested
immediately.

 

STOCK OPTION AND RESTRICTED STOCK AGREEMENTS- The Company will prepare separate
stock option and restricted stock agreements to reflect the issuance of the
stock options and restricted stock described in this Executive Performance
Plan.  The Company reserves full discretion to establish the terms of each such
agreement, including terms that may be different from or inconsistent with those
described in this Executive Performance Plan.  To the extent the terms of any
such agreement prepared by the Company are inconsistent with the terms of this
Executive Performance Plan, the terms of the individual agreement shall control.

 

MISCELLANEOUS-  This Executive Performance Plan is a statement of current
intention only, and it does not create any legally binding rights in favor of
any officer or employee of the Company to receive cash bonuses, stock options or
restricted stock from the Company.  Any bonus payments in accordance with this
Executive Performance Plan (or otherwise relating to 2010 performance) shall be
made before March 15, 2011.  This timing requirement shall be binding,
notwithstanding that the rest of the provisions of this Executive Performance
Plan are non-binding, on the Company.  The Committee has the right to interpret
this Executive Performance Plan and its interpretations shall be binding on any
participants.  The Committee can amend or terminate this Executive Performance
Plan.  This Executive Performance Plan is not intended to be exclusive; the
Company may provide compensation in any other manner that it chooses.

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

Formula Based Cash Incentive

 

 

 

 

 

Recommended 2010 Formula Based

 

 

 

 

 

Cash Incentive Plan

 

Name

 

Position

 

Threshold

 

Target

 

Maximum

 

Achievement of Performance Goals

 

 

 

55.0

%

80.0

%

100.0

%

Robert Hill

 

CEO

 

22.0

%

32.0

%

40.0

%

John Pollok

 

COO

 

19.3

%

28.0

%

35.0

%

John Windley

 

President of SCBT, N.A.

 

16.5

%

24.0

%

30.0

%

Tom Camp

 

President & CEO of SCBT of the Piedmont, a division of SCBT, N.A.

 

16.5

%

24.0

%

30.0

%

Joe Burns

 

Chief Credit Officer

 

16.5

%

24.0

%

30.0

%

Donnie Pickett

 

CFO

 

16.5

%

24.0

%

30.0

%

 

5

--------------------------------------------------------------------------------


 

ANNEX B

 

Restricted Stock Plan

 

 

 

 

 

Restricted Stock Opportunities

 

 

 

 

 

Threshold

 

Target

 

Max

 

Extraordinary

 

Name

 

Position

 

Tier 1

 

Tier 2

 

Tier 3

 

Discretionary

 

Achievement of Performance Goals

 

 

 

55.0

%

80.0

%

100.0

%

Discretionary

 

Robert Hill

 

CEO

 

43.0

%

62.0

%

78.0

%

Discretionary

 

John Pollok

 

COO

 

25.0

%

36.0

%

45.0

%

Discretionary

 

John Windley

 

President of SCBT, N.A.

 

22.0

%

32.0

%

40.0

%

Discretionary

 

Tom Camp

 

President & CEO of SCBT of the Piedmont, a division of SCBT, N.A.

 

14.0

%

20.0

%

25.0

%

Discretionary

 

Joe Burns

 

Chief Credit Officer

 

19.0

%

28.0

%

35.0

%

Discretionary

 

Donnie Pickett

 

CFO

 

14.0

%

20.0

%

25.0

%

Discretionary

 

 

6

--------------------------------------------------------------------------------

 

 